
	

113 HR 4104 IH: Savings on Medical Expenses for Seniors Act of 2014
U.S. House of Representatives
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4104
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2014
			Mrs. Negrete McLeod introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make permanent the 7.5 percent threshold for the
			 medical expense deduction for people 65 or older.
	
	
		1.Short titleThis Act may be cited as the Savings on Medical Expenses for Seniors Act of 2014.
		2.7.5 percent threshold for medical expense deduction for people 65 or older made permanent
			(a)In generalSection 213(a) of the Internal Revenue Code of 1986 is amended by inserting before the period at
			 the end the following: (7.5 percent of adjusted gross income in the case that such taxpayer or such taxpayer's spouse has
			 attained age 65 before the close of such taxable year).
			(b)Conforming amendments
				(1)Section 213 of the Internal Revenue Code of 1986 is amended by striking subsection (f).
				(2)Section 56(b)(1)(B) of the Internal Revenue Code of 1986 is amended by striking subsection (f) of such section and inserting the parenthetical relating to 7.5 percent.
				(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
